Citation Nr: 1118368	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2008, the Veteran requested a hearing before a Decision Review Officer (DRO) in Altoona, Pennsylvania.  The RO responded with a March 2008 letter notifying the Veteran that DRO hearings were held only in the cities of Philadelphia, Lebanon, and Wilkes-Barre within Pennsylvania.  The letter also notified the Veteran that a hearing was not required for VA to process his appeal, and if the Veteran did not specify which city he wished to have the DRO hearing, they would proceed with certification of the appeal to the Board.  No response was received to the March 2008 letter, and the Board therefore considers the Veteran's request for a DRO hearing as withdrawn.  


FINDING OF FACT

The Veteran's bilateral hearing loss manifests Level III hearing impairment in both ears.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral hearing loss was granted in a May 1986 rating decision with an initial noncompensable rating assigned, effective December 12, 1985.  The March 2006 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a compensable rating is warranted as his hearing loss affects his activities of daily living and his ability to interact with people in conversation.
  
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

The Veteran was provided a VA audiological examination in November 2004.  He reported having difficulty understanding conversations and speaking on the telephone.  An audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
55
80
LEFT
10
10
25
60
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral normal sloping to severe sensorineural type hearing loss.





In support of his claim, the Veteran submitted an April 2006 private audiogram demonstrating hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
75
80
LEFT
25
15
30
75
90

Speech audiometry showed a speech recognition ability of 92 percent in the right ear and 88 percent in the left ear. 

The Veteran's second VA audiological examination was provided in December 2007.  He complained of increased ringing in his ears with no change in his history of complaints pertaining to hearing loss.  An audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
80
LEFT
10
10
25
65
80

Speech recognition scores were 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was again bilateral normal sloping to severe sensorineural hearing loss. 

In response to the Board's October 2010 remand, the Veteran was provided an additional VA examination in January 2011.  The functional effects of his hearing loss included difficulty hearing in most everyday situations, misunderstanding words during conversations, and having to turn up the volume on the television.  The audiogram indicated pure tone thresholds as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
65
80
LEFT
15
10
30
65
85

Speech recognition scores were 94 percent bilaterally.  The Veteran was diagnosed with bilateral mild sloping to severe high frequency hearing loss.

The Veteran's hearing loss in both ears meets the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 as the puretone thresholds at 3000 Hz and 4000 Hz are 55 decibels or more.  His hearing impairment may therefore be rated under either Table VI or Table VIa, whichever results in the higher numeral.  

With respect to the right ear, the Veteran's hearing loss was most severe at the April 2006 private examination when the audiogram demonstrated a puretone threshold average of 50 with a speech recognition score of 92 percent.  The Veteran's right ear hearing impairment therefore translates to Level I hearing under Table VI and Level III hearing under Table VIa.  Similarly, the Veteran's left ear hearing loss was most severe at the April 2006 private examination when he demonstrated a puretone threshold average of 52.5 and a speech recognition score of 88 percent.  This translates to Level II hearing under Table VI and Level III hearing under Table VIa.  Using the results from Table VIa, the Veteran's Level III hearing in both ears translates to a noncompensable evaluation under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, a compensable rating is not warranted at anytime during the claims period for bilateral hearing loss.  
   
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

With respect to the Veteran's hearing loss, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In the present case, the November 2004, December 2007, and January 2011 VA examinations all contain a full description of the Veteran's subjective complaints and history of hearing problems.  He identified the functional effects of his hearing loss and described in detail his complaints.  The Board notes that the April 2006 private audiogram report did not address the functional effects of the Veteran's disability; however, the Court's decision in Martinak was limited to consideration of examinations issued by VA audiologists.  In any event, the Board finds that the three VA examinations and the Veteran's own statements regarding the severity of his disability provide a full and accurate picture of the functional effects stemming from the Veteran's hearing loss.  

The Board has considered the evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating for hearing loss.  Rather, his description of difficulties with hearing are consistent with the degree of disability addressed by such an evaluation.

The Board therefore finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hearing loss is manifested by symptoms such as loss of hearing acuity and interference with conversations.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a November 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the March 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment for his hearing loss other than the April 2006 audiogram which is already of record.  Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating.

The Board also finds that VA has complied with the October 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran's most recent treatment records from the Altoona VA Medical Center (VAMC) were associated with the record and a VA audiological examination was provided in January 2011.  The case was then readjudicated in a March 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


